Name: Council Regulation (EC) No 1895/94 of 27 July 1994 fixing, for the 1994 harvest, the premiums for leaf tobacco by tobacco group
 Type: Regulation
 Subject Matter: consumption;  plant product;  agricultural policy
 Date Published: nan

 30. 7. 94 Official Journal of the European Communities No L 197/47 COUNCIL REGULATION (EC) No 1895/94 of 27 July 1994 fixing, for the 1994 harvest,"the premiums for leaf tobacco by tobacco group account in particular of past and foreseeable possibilities of disposal of the various tobaccos under normal conditions of competition, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco ( l ), and in particular Article 4 ( 1 ) thereof, Having regard to the proposal from the Commission (2 ), Having regard to the opinion of the European Parliament ( 3 ), Whereas, when the premiums for raw tobacco are fixed, account should be taken of the objectives of the common agricultural policy; whereas the common agricultural policy aims in particular to guarantee a fair standard of living for the farming community and to ensure that supplies are available and that they reach consumers at reasonable prices; whereas the premiums must take Article 1 For the 1994 harvest, the premium referred to in Article 4 of Regulation (EEC) No 2075/92 for each group of raw tobacco varieties, and the supplementary amounts, shall be set out in the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1994 . For the Council The President Th. WAIGEL (!) OJ No L 215 , 30. 7 . 1992, p. 70 . (2 ) OJ No C 83, 19. 3 . 1994, p. 55 . (3 ) OJ No C 128 , 9 . 5 . 1994. No L 197/48 Official Journal of the European Communities 30 . 7. 94 ANNEX PREMIUMS FOR LEAF TOBACCO FROM THE 1994 HARVEST I II III IV V VI VII VIII Flue-cured Light air-cured Dark air-cured Fire-cured Sun-cured Basmas Katerini Kaba Koulak ECU/kg 2,244 1,795 1,795 1,974 ¢ 1,795 3,109 2,638 1,885 SUPPLEMENTARY AMOUNTS Variety ECU/kg Badischer Geudertheimer, Pereg, Korso 0,351 Badischer Burley E and hybrids thereof 0,562 Virgin D and hybrids thereof, Virginia and hybrids thereof 0,321 Paraguay and hybrids thereof, Dragon vert and hybrids thereof, Philippin, Petit Grammont (Flobecq), Semois, Appelterre 0,262 Nijkerk 0,153 Misionero and hybrids thereof, Rio Grande and hybrids thereof 0,167